IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs July 26, 2016

           STATE OF TENNESSEE v. MYRON PIERRE WALTON

               Appeal from the Criminal Court for Hamilton County
              Nos. 232819, 232878, 242679  Barry A. Steelman, Judge


             No. E2016-00210-CCA-R3-CD – Filed September 14, 2016
                       _____________________________

The Defendant, Myron Pierre Walton, entered guilty pleas in case numbers 232819 and
232878 to two counts of possession of cocaine with intent to sell. The Defendant was
sentenced to serve concurrent sentences of eight years on supervised probation. Later, in
case number 242679, the Defendant pleaded guilty to aggravated assault. The trial court
revoked the Defendant’s probation in cases 232819 and 232878 and sentenced him to
serve three years concurrently to the previously-imposed eight-year sentences. On
August 21, 2014, the Defendant filed a motion pursuant to Tennessee Criminal Procedure
Rule 36.1 requesting that the trial court correct illegal sentences. The trial court
summarily denied relief, and the Defendant appealed. This court reversed the judgment
of the trial court and remanded the case for further proceedings. On remand, the trial
court summarily denied relief because of changes in the controlling law. The Defendant
appeals the trial court’s denial of relief. We affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and CAMILLE R. MCMULLEN, J., joined.

Myron Pierre Walton, Memphis, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Lacy E. Wilbur, Senior Counsel;
Neal Pinkston, District Attorney General, for the Appellee, State of Tennessee.

                                       OPINION
        The judgment in case number 232819 reflects that the date of the offense was

December 16, 1999, and that the judgment was filed with the trial court clerk on

September 7, 2000. The judgment in case number 232878 reflects that the date of the

offense was February 18, 2000, and that the judgment was filed with the trial court clerk

on September 7, 2000. The judgment in case 242679 reflects that the date of the offense

was April 30, 2002, and that the judgment was filed with the trial court clerk on March 1,

2004.



        On August 21, 2014, the Defendant filed a motion to correct illegal sentences

pursuant to Tennessee Rule of Criminal Procedure 36.1, which at the time provided:



        Either the defendant or the state may, at any time, seek the correction of an

        illegal sentence by filing a motion to correct an illegal sentence in the trial

        court in which the judgment of conviction was entered. For purposes of

        this rule, an illegal sentence is one that is not authorized by the applicable

        statutes or that directly contravenes an applicable statute.



The Defendant alleged that his sentences were illegal because the Defendant had been

released on bail in case number 232819 when he was arrested in case number 232878

and, as a result, Tennessee Code Annotated section 40-20-111(b) (2014) required that

the sentences be imposed consecutively. Code section 40-20-111(b) provides:
                                              -2-
       In any case in which a defendant commits a felony while the defendant was

       released on bail . . . and the defendant is convicted of both offenses, the

       trial judge shall not have discretion as to whether the sentences shall run

       concurrently or cumulative, but shall order that the sentences be served

       cumulatively.



       The trial court summarily denied the motion, finding that the Defendant’s

sentences had expired. In the first appeal, this court reversed and remanded, concluding

that Rule 36.1 applied to expired sentences. See State v. Myron Pierre Walton, No.

E2014-01957-CCA-R3-CD, 2015 WL 5554561 at *5 (Tenn. Crim. App. Sept. 21, 2015).

However, on December 2, 2015, our supreme court rendered its decision in State v.

Brown, 479 S.W.3d 200 (Tenn. 2015), holding that Rule 36.1 does not extend to the

correction of expired illegal sentences. On remand, the trial court applied the controlling

law as explained in Brown and summarily dismissed the motion. The Defendant appeals

the summary dismissal.



       On appeal, the Defendant relies upon this court’s language in his previous appeal

for the principle that a sentence that is void ab initio cannot expire because it never

existed.   However, our supreme court’s treatment of expired sentences in Brown

forecloses the Defendant’s reasoning.     See Brown, 479 S.W.3d at 210-211. Brown
                                            -3-
implicitly established that illegal sentences were capable of expiring.     Id.   Brown

overruled all previous opinions extending Rule 36.1 to expired sentences. In the present

case, it is undisputed that the Defendant’s sentences had expired when the Defendant

filed his 2014 petition. The trial court’s summary dismissal without inquiry into the

validity of the Defendant’s Rule 36.1 claim was proper. We affirm the trial court’s

summary dismissal of the motion.



       In consideration of the foregoing and the record as a whole, the judgment of the

trial court is affirmed.



                                        ____________________________________
                                        ROBERT H. MONTGOMERY, JR., JUDGE




                                          -4-